DOYLE, Circuit Judge
(dissenting):
I respectfully dissent. If the majority’s narrow and technical construction of the statute ultimately prevails, the Commission would be hamstrung in that it would have to have made its investigation before launching discovery proceedings, and after all that is the only pur*1058pose of the Commissioner’s complaint. The complaint’s object is to obtain the facts so that conciliation efforts can be carried out. To require the Commission to have the facts before it starts thwarts the entire purpose of the Act. If specific evidence is set forth, the scope of the investigation would thereby be restricted to that transaction, hence there would be no opportunity for the Commission to conduct an investigation of general employment practices such as are described in the complaint at bar.
The other circuits which have considered the question have given this statutory provision, 42 U.S.C. § 2000e-5(a), a less technical and more reasonable construction. See General Employment Enterprises, Inc. v. Equal Employment Opportunity Commission, 440 F.2d 783 (7th Cir. 1971); Bowaters Southern Paper Corporation v. E. E. O. C., 428 F.2d 799 (6th Cir. 1970); Graniteville Company (Sibley Division) v. E. E. O. C. (private complaints), 438 F.2d 32 (4th Cir. 1971); and Local 104 Sheet Metal Workers International Association v. E. E. O. C., 439 F.2d 237 (9th Cir. 1971). The fact that the majority opinion herein stands alone does not, of course, of itself condemn it. It should, though, give pause.
Finally, technical rules of pleadings such as existed at early common law are out of harmony with present-day practice, and certainly Congress did not intend to resurrect these ancient principles, the only effect of which is to clear cases from the dockets without the necessity for examining their merits.